TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00798-CR



                                  Roberto Hernandez, Appellant

                                                  v.

                                   The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
       NO. D-1-DC-11-300990, THE HONORABLE MIKE DENTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Roberto Hernandez seeks to appeal from a judgment convicting him of

terroristic threat. See Tex. Penal Code Ann. § 22.07 (West 2011). We abated this appeal because

the trial court certification in the record appeared defective as it did not comport with the remainder

of the record in this plea-bargain case. See Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App.

2005) (defining defective certification as one that is “correct in form but which, when compared with

the record before the court, proves to be inaccurate”). We instructed the district court to prepare and

send to this Court an amended certification in this cause that accurately reflects Hernandez’s right

of appeal. See Tex. R. App. P. 35.2(f); Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005).

               The trial court has provided this Court with an amended certification certifying that

this is a plea-bargain case and Hernandez has no right of appeal. Accordingly, the appeal is

dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 22, 2012

Do Not Publish




                                              2